                    Case 19-15265       Doc 177     Filed 02/02/20     Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

In Re:                                   )
                                         )
TOUFIC SALIM MELKI                       )      Case No: 19-15265
                                         )      (Chapter 11)
         Debtor                          )
                                         )

                                    STATUS REPORT/AGENDA

                  TOUFIC SALIM MELKI (the “Debtor”), by and through undersigned counsel,

John D. Burns, Esquire, and The Burns Law Firm, LLC hereby files this Status Report and

Agenda, and states as follows:

                                     FACTUAL STATEMENT:

                  On or about April 18, 2019 (the “Petition Date”), the Debtor filed a petition for

relief under Chapter 11 of the Bankruptcy Code of 2005 as amended (the “Code”).

                  On or about September 16, 2019, the Debtor filed a Status Report through prior

counsel. [Dkt. 66] On or about October 30, 2019, a Status Hearing [Dkt. 109] was heard and

conducted, although the focus was more pointedly on the subject of the domestic relations issues

and appointment of a Trustee rather than on the overall reorganization of the Chapter 11 case.

                  This case has had several setbacks, most prominently the domestic relations

litigation over numerous factors that spilled over into this Bankruptcy Court. Secondly, there has

been the necessary amendment of the Debtor’s income taxes for 2016; 2017 and 2018 which

upon recalculation of expenses demonstrated significant further federal and likely state taxes that

were required. Third, the streamlining of Debtor’s use of cash from one or more of his businesses

which is not presently disclosed in the MORs, and needs to be normalized so that transparency

exists and a predictable cash flows for the Plan can be arrived at.

                  Counsel supports the filing of a Plan with promptness by March 31, 2020 because
                 Case 19-15265       Doc 177     Filed 02/02/20    Page 2 of 6



of the mercurial nature of this Chapter 11 case. Each of the germane issues is addressed below:

              1) Preliminary outline of the plan: A Plan in this case will be comprised of 60

months or longer and shall propose to fund (i) the Allowed Administrative Expenses of the

Debtor’s estate; (ii) the Settlement Agreement and Release with Cynthia Samaha which became

effective January 21, 2020 subject to Circuit Court and Bankruptcy Court approval; (iii) the

Priority Claims representing the IRS and Maryland Taxes; the (iv) Secured Claims of two

mortgage claims administered by Bayview Funding on property of the estate; (v) the Allowed

Unsecured Claims which shall receive a reasonable dividend. The Debtor incorporates a trial

exhibit from January 21, 2020 as Exhibit 1. (the “Worksheet”)

              The Worksheet includes certain priority and unsecured domestic relations claims

which have now been settled with Cynthia Samaha and are the subject of the Settlement

Agreement and Release. The Worksheet includes $50,000.00 in attorneys fees (reported by Mr.

Bart Colombo by email just before January 21, 2020) and these fees or whatever they may be are

disallowed from the estate as he was not approved to serve as counsel under 11 U.S.C. § 327(e)).

The Worksheet includes $65,000.00 attributable to Janet Nesse, Esquire as former counsel to the

Debtor, which have been filed under an Administrative Application for Compensation at

$55,279.55. Accordingly, these are reductions as they apply to events following the preparation

of the Worksheet.

              However, the remaining present and estimated debts for payment in this case are

significant. Administrative Expenses which are for professional persons including the

undersigned as anticipated counsel through confirmation of a Plan of $100,000.00; and Mr.

Quinn as special counsel for the appeal of a non-pecuniary issue to the Court of Special Appeals

and beyond of $100,000.00; and the accountant Mr. Gonzalves for the Debtor of $75,000.00, and
                 Case 19-15265       Doc 177     Filed 02/02/20     Page 3 of 6



adding in $535,994.18 for priority IRS/MD taxes; and Unsecured Claims (other than Ms.

Samaha who is now within a Settlement and Release Agreement) of $1,969,949.19.

              Accordingly, balancing the substantial claims that exist within this case including

anticipated Administrative Expense Claims, and given that the Debtor has significant debt relief

from his Settlement and Release Agreement that was procured as to Cynthia Samaha and will

need to move forward quickly on payment resolution options, a Plan should be moving forward

promptly. The Debtor has been properly counseled on his need for a third party or an exempt

contribution new value payment into the Plan to the extent that compliance under Section

1129(a)(8) is not fully met.

              2) Issues Requiring Resolution or Guidance From the Bankruptcy Court:

              The Debtor further desires to litigate additional or new cases some in respect of the

Schedule A/B against persons in the United States and some litigation which is pending in

Lebanon and which is the subject of unclear status as noted by Judge Callahan in the Circuit

Court for Montgomery County, MD. The Debtor understands and has been advised he needs to

have such counsel that are employed or to be employed to commence or continue such civil

actions in the United States or Lebanon employed so that the Bankruptcy Court can review the

matters further before any unauthorized representation or professional person compensation

commences or continues inadvertently by the Debtor.

              The Debtor has caused recognition of his Federal and State tax liabilities through

the proper filing of amended tax returns for years 2016, 2017 and 2018, and the Schedules and

Claims Docket contains the above referenced figures. The Debtor needs to timely and promptly

complete his 2019 tax filings such that his accountant Mr. Gonzalves may determine as he has

informally advised that there is no further tax liability meaning none for 2019. Withholdings
                    Case 19-15265          Doc 177       Filed 02/02/20        Page 4 of 6



must be verified for correctness for 2020.

                The Debtor has continued for ascribed reasons of convenience direct draws from

his business which for reasons of apparent accounting errors were not recorded as further gross

receipts or disbursements on the MORs of record for 2019. After this mistake was raised and

quantified by the accountant, Mr. Gonzalves 1. The United States Trustee has directed that the

Debtor take a prescribed draw and other accountancy changes and corrections be made on this

and other matters.

                A combined trial exhibit from January 21, 2020 is attached hereto as Exhibit 2

which includes the (i) MORs gross receipts and disbursements from 2019; (ii) the adjustments to

such figures arising from indirect compensation derived from the Debtor’s business account; (iii)

the tax filings and effect on amendments.

                3) Date for Filing a Plan: The Debtor is likely able to file a Plan by March 31,

2020 to provide time for the remaining uncertainties to be resolved in his exit strategy from this

Chapter 11 matter.

                4) Reducing or Increasing the Periods Set out in 11 U.S.C. § 1121(b): The

Debtor does not believe that any amendment of the periods provided for under 11 U.S.C. §

1121(b) is needed. Putting aside that the period has passed or shall pass any plan and disclosure

statement submitted by the Debtor will necessarily require compliance with the spirit of Bank of

America National Trust Assn. v. 203 North La Salle Street Partnership, 526 U.S. 434 (1999)

concerning the opportunity for at least competing plans. This is because an open bidding option

within the Debtor’s plan is not likely realistic. Exclusivity post 1999 is largely a theoretical

concept.

1
  It must be observed that Mr. Gonzalves is the Debtor’s new accountant and he is engaged in the process of “clean
up” of mistakes and errors allegedly made by the prior accountant. Thus, no inference against Mr. Gonzalves for the
significant accountancy errors that have been alluded to in this case should be taken.
                    Case 19-15265      Doc 177     Filed 02/02/20      Page 5 of 6



               5)      Setting a Budget for Professionals: The Debtor believes that reviewing the

scope of litigation counsel and matters to be handled by such counsel can be addressed in a Status

Hearing so that in the context of evaluating ongoing or new litigation the Debtor’s revenue stream

and assets, and existing claims, and essential plan of reorganization work may be reviewed in the

context of ongoing or new litigation, particularly that relating to matters other than property of the

estate.

               6)       Conversion of the case: There is no benefit to a converted case herein to

any party in interest as this is an individual wage earner case of a professional physician, whose

significantly above median income stream would cease or face certain reductions on a voluntary

pay basis if a Chapter 7 Trustee were put into place, and such post-conversion earned income here

would not likely constitute property of the estate post-conversion.

                                                      RESPECTFULLY SUBMITTED,
                                                       /s/ John D. Burns               .
                                                       John D. Burns, Esquire (#22777)
                                                       The Burns LawFirm, LLC
                                                       6303 Ivy Lane; Suite 102
                                                       Greenbelt, Maryland 20770
                                                       (301) 441-8780
                                                       info@burnsbankruptcyfirm.com
                                                       Counsel for the Debtor

                                  CERTIFICATE OF SERVICE

                I HEREBY CERTIFY THAT on this 2d day of February, 2020, a copy of the
 foregoing Status Agenda was served, by first class mail postage prepaid, or by ECF and those
 Parties on the Matrix unless otherwise specified upon the following parties in interest:

 VIA ECF:

 Lynn A. Kohen lynn.a.kohen@usdoj.gov

 Jeffrey M. Orenstein jorenstein@wolawgroup.com

 Jeffrey M. Sherman jeffreymsherman@gmail.com,
 elmoyer99@gmail.com
                 Case 19-15265      Doc 177   Filed 02/02/20   Page 6 of 6




US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

rstolker@stolker.com



VIA MAIL:

Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

(Matrix of creditors as redacted)

                                                  /s/ John D. Burns   .
                                                 John D. Burns, Esquire
